TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-95-00138-CR






Eddie Louis Kyser, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 0942988, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING





PER CURIAM

	This is an appeal from a judgment of conviction for aggravated robbery.  The
punishment is imprisonment for thirty years.
	Sentence was imposed in this cause on February 3, 1995.  No motion for new trial
was filed.  Notice of appeal was filed on March 7, 1995, one day after it was due.  Tex. R. App.
P. 41(b)(1).  No extension of time for filing notice of appeal was requested.  Tex. R. App. P.
41(b)(2).  There is nothing in the record to indicate that notice of appeal was properly mailed to
the district clerk within the time prescribed by rule 41(b)(1).  Tex. R. App. P. 4(b).
Counsel did not respond to our notice that the notice of appeal was untimely.  
	Without a timely filed notice of appeal, this Court is without jurisdiction.  Rodarte
v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d 96 (Tex. Crim.
App. 1988).  The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and Jones
Dismissed
Filed:   May 3, 1995
Do Not Publish